Exhibit 10.2
SUPPLY AGREEMENT
     THIS SUPPLY AGREEMENT (this “Agreement”) is made as of July 2, 2010 (the
“Effective Date”), by and between Columbia Laboratories, Inc., a corporation
existing and organized under the laws of the State of Delaware, having a place
of business at 354 Eisenhower Parkway, Plaza 1, Second Floor, Livingston, NJ
07039 (“Supplier”), and Coventry Acquisition, Inc., a corporation existing and
organized under the laws of the State of Delaware, having a place of business at
311 Bonnie Circle, Corona, California 92880 (hereinafter “Buyer”). Capitalized
terms used herein but not otherwise defined herein shall have the definitions
ascribed to them in the Purchase and Collaboration Agreement (as hereinafter
defined).
W I T N E S S E T H:
     WHEREAS, Buyer and Supplier have entered into that certain Purchase and
Collaboration Agreement, dated as of March 3, 2010 (the “Purchase and
Collaboration Agreement”), providing for the purchase by Buyer from Supplier of
certain assets related to, and a collaboration with respect to the Development
of, the Products (as hereinafter defined); and
     WHEREAS, in connection with the Purchase and Collaboration Agreement, Buyer
and Supplier have agreed to enter into this Agreement pursuant to which Supplier
will be the exclusive supplier of the Products for Buyer.
     NOW THEREFORE, in consideration of the premises, which are incorporated
herein by reference, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
1. SCOPE OF AGREEMENT
     1.1 Appointment of Supplier. Subject to the terms and conditions hereof,
Buyer hereby appoints Supplier as its exclusive source and supplier of all of
the requirements of Buyer, its Affiliates and Partners for the products
identified on Exhibit 1.1 hereto in the United States in packaged,
ready-for-sale form (the “Products”), and Supplier agrees to act as the
exclusive source and supplier of the requirements of Buyer, its Affiliates and
Partners for the Products. For purposes hereof “Partner” means any Third Party
to whom Buyer or its Affiliates has sold, assigned, transferred, disposed of,
licensed or conveyed any of the Purchased Assets or rights in any Products.
Notwithstanding anything to the contrary, upon written notice from Buyer,
provided to Supplier in accordance with Section 19 at least thirty (30) days
prior to the date of any requested change, Buyer may designate any of Buyer’s
Affiliates or Partners for the purpose of furnishing purchase orders and for
receipt of shipments of Products from Supplier; provided that, at any time,
there shall be only one such party and that any such designation shall not
relieve Supplier of its obligations hereunder.
     1.2 Inventory on Hand. Buyer shall purchase the quantities of finished
goods Products in inventory of Supplier or its Affiliates (“Inventory”) on the
First Closing Date for the Purchase Price determined in accordance with
Section 5.1, including any partial Batches (as defined in Section 2.3 below).
Within thirty (30) days after the Effective Date, Supplier shall deliver the
Inventory to Buyer in accordance with Section 3.1, subject to acceptance by
Buyer in accordance with Section 3.2. Except as otherwise provided in this
Agreement, the other terms and

 



--------------------------------------------------------------------------------



 



conditions of this Agreement shall apply to such Product to the same extent as
if it were ordered pursuant to a Purchase Order furnished pursuant to
Section 2.3.
2. FORECASTS; PURCHASE ORDERS; MANUFACTURE
     2.1 Supplier Forecasts. Supplier’s forecasts for Product in place
immediately prior to the First Closing Date shall govern for the first four
(4) months after the First Closing Date. Supplier shall use Commercially
Reasonable Efforts during such period to meet Buyer requirements for Product in
excess of said pre-closing forecasts, but inability to supply such excess
amounts of Product shall not constitute a breach of this Agreement by Supplier.
     2.2 Buyer Forecasts. At the First Closing, and on or before the fifteenth
(15th) day of each calendar month during the Term (as hereinafter defined) Buyer
shall and agrees to submit to Supplier a written forecast of Buyer’s, its
Affiliates’ and Partners’ requirements, by calendar month, for the following
twelve (12) calendar months for Product (the “Rolling Forecast”). The first
Rolling Forecast shall include Supplier’s forecast for the first four (4) months
after the First Closing and any additional amount of Product required by Buyer,
its Affiliates and Partners in each of the first four (4) calendar months after
the First Closing. The first four (4) calendar months of each Rolling Forecast
for Products will be firm orders (the “Binding Forecast”). It is understood that
such forecasts, updated monthly, that extend beyond the Binding Forecast, are
intended to be good faith estimates only, and shall not be binding upon Buyer or
Supplier. Buyer shall be bound to purchase from Supplier, and Supplier shall
supply, one hundred percent (100%) of those quantities of the Products set forth
in each Binding Forecast. Supplier shall comply with Purchase Orders for
Products furnished pursuant to Section 2.3 and shall use Commercially Reasonable
Efforts to supply amounts in excess of one hundred percent (100%) of the Binding
Forecast amounts; provided, however, that inability to supply amounts in excess
of one hundred percent (100%) shall not constitute a breach of this Agreement by
Supplier. Supplier shall notify Buyer in writing of any prospective problems of
which it is aware that might prevent it from meeting Buyer’s forecasted order
quantities or estimated delivery dates.
     2.3 Binding Purchase Orders. At the First Closing and with each Binding
Forecast referenced in Section 2.2 hereof, Buyer shall furnish to Supplier a
binding purchase order (each, a “Purchase Order”) for the quantity of the
Products which Buyer shall purchase and Supplier shall deliver in accordance
with the most recent Binding Forecast and this Agreement. Supplier shall
acknowledge receipt of such Purchase Order. Each such Purchase Order shall
designate the quantity of the Products ordered, taking into consideration the
fact that all Purchase Orders must be for one or more full batches (each a
“Batch”). A Batch of 8% Product, as identified on Exhibit 1.1, is approximately
610,000 individual applicators, provided however, that production yields may
vary, and a yield of between 580,000 and 620,000 individual applicators will be
considered an 8% Product Batch. A Batch of 4% Product, as identified on
Exhibit 1.1, is approximately 150,000 individual applicators, provided however,
that production yields may vary, and a yield of between 140,000 and 160,000
individual applicators will be considered a 4% Product Batch. The initial
Purchase Order(s) shall first be filled by utilizing Supplier’s inventory on
hand (other than Inventory), including finished goods and in-transit and
in-process inventory of Supplier, labeled with the name and NDC number of
Supplier, until exhausted. Each Purchase Order shall specify a delivery date for
the ordered Product no earlier than ninety (90) days following Supplier’s
receipt of the Purchase Order.

 



--------------------------------------------------------------------------------



 



     2.4 Buyer’s Ability to Require Supplier to Subcontract the Manufacture of
Product.
          (a) In the event that (i) the parties reasonably determine that the
demand for any Product is projected to exceed (as evidenced by the Rolling
Forecasts provided by Buyer to Supplier) or (ii) the demand for any Product
actually exceeds (as evidenced by Purchase Orders provided by Buyer to Supplier)
Supplier’s capacity to supply Buyer with such Product, Buyer shall have the
right to require Supplier to employ a manufacturer selected by Buyer and
reasonably acceptable to Supplier (“Subcontract Manufacturer”), for the
manufacture of such Product pursuant to the terms of this Agreement. Buyer shall
exercise this right by (A) specifying to Supplier the amount of any such excess
demand for such Product and the monthly period(s) in which such excess demand is
expected to occur or has occurred and (B) notifying Supplier of the amounts of
such excess demand for such Product which the Subcontract Manufacturer shall
manufacture and supply to Supplier.
          (b) If Supplier is unable to manufacture or supply substantially all
of any Product required to be supplied to Buyer under the terms of this
Agreement for any reason whatsoever including, for example, and without
limitation, an injunction against such manufacture issued by a government
authority, Buyer shall have the right to require Supplier to employ a
Subcontract Manufacturer, selected by Buyer and reasonably acceptable to
Supplier, for the manufacture of such Product for the remaining Term pursuant to
the terms of this Agreement. Buyer’s rights under this Section 2.4(b) shall be
exercisable only if (i) Supplier’s inability to manufacture or supply such
Product could reasonably be expected to result in the unavailability of such
Product for commercial sale for at least thirty (30) days, (ii) Buyer provides
reasonable evidence of the Subcontract Manufacturer’s ability to start
manufacture of such Product more rapidly than Supplier could restart manufacture
of such Product, and (iii) Supplier’s inability to manufacture or supply such
Product did not result, wholly or in part, from a breach by Buyer of its
representations, warranties or obligations under this Agreement.
          (c) If, more than four (4) times in any two (2) year period, Supplier
fails to supply, in conforming form, all or substantially all of the amount of
Products subject to an accepted Purchase Order submitted in accordance with this
Agreement (excluding amounts in excess of one hundred percent (100%) of amounts
covered by the applicable Binding Forecast) within thirty (30) days after the
delivery date specified for such Products in the respective Purchase Orders in
accordance with Section 2.3 (such failure, a “Critical Supply Failure”), such
Critical Supply Failure shall constitute a material breach under
Section 10.2(c), and Buyer shall have the right, at Buyer’s sole discretion, to
(i) require Supplier to employ a Subcontract Manufacturer (selected by Buyer and
reasonably acceptable to Supplier), for the manufacture of such Product for the
remaining Term pursuant to the terms of this Agreement or (ii) terminate this
Agreement pursuant to Section 10.2(c).
          (d) Supplier agrees that, notwithstanding anything to the contrary in
this Agreement, Buyer, at any time after the Effective Date, may designate
Buyer, or an Affiliate of Buyer or a Third Party, for the manufacture and supply
of Product, provided that (i) Buyer will bear the cost and expense of
establishing Buyer, or an Affiliate of Buyer or a Third Party, for the
manufacture and supply of any Product and (ii) Buyer, or an Affiliate of Buyer
or a Third Party, may only supply up to fifty percent (50%) of the amount of
Product ordered in excess of three (3) Batches per calendar year.

 



--------------------------------------------------------------------------------



 



     2.5 Provisions Applicable With Subcontract Manufacturer Supplier. If, at
any time, Supplier subcontracts with a Subcontract Manufacturer pursuant to
Sections 2.4(a) — (c), or subcontracts with an Affiliate or a Third Party other
than pursuant to Sections 2.4(a) — (c), for the manufacture and supply of any
Product, such Subcontract Manufacturer or such Affiliate or a Third Party shall
be reasonably acceptable to Buyer. Supplier shall provide the Subcontract
Manufacturer, the Affiliate or Third Party, as applicable, or cause the
Subcontract Manufacturer, the Affiliate or Third Party to be provided, with all
rights required for the manufacture of such Product and with all assistance
reasonably requested by the Subcontract Manufacturer in setting up and
overseeing its manufacturing facility, including know-how concerning the
manufacture of such Product, and copies of all written or other tangible forms
of recorded know-how reasonably related to the manufacture of such Product.
Supplier shall obtain and enforce agreements from any such Subcontract
Manufacturer, Affiliate or Third Party requiring the Subcontract Manufacturer,
Affiliate or Third Party to keep all such information conveyed to such
Subcontract Manufacturer, Affiliate or Third Party confidential and not to use
any such rights, materials or information to manufacture Products other than for
Products for sale to Supplier.
3. SHIPMENTS AND ACCEPTANCE
     3.1 Delivery. Supplier shall deliver all Products DDP (as such term is
defined and used in Incoterms 2000, ICC Official Rules for Interpretation of
Trade Terms) to Buyer’s warehouse in Gurnee, Illinois, United States, or any
other single destination within the United States identified by Buyer at least
thirty (30) days prior to the requested delivery date. Title and risk of loss
will transfer from Supplier to Buyer upon delivery of Product to Buyer.
     3.2 Inspection; Rejection. Buyer may inspect the shipment of Product upon
receipt to verify such shipment’s conformity to the relevant Purchase Order as
of the time the Product was delivered to Buyer. If Buyer determines that any
portion or all of any shipment of the Product did not conform to the Purchase
Order as of the time it was delivered to Buyer (each non-conforming Product, a
“Defective Product”), then Buyer shall be entitled to reject such portion or all
of any shipment of Product that includes Defective Product. Buyer shall notify
Supplier in writing if the shipment of Product includes Defective Product that
existed at the time of the delivery of the Products to Buyer. Such notification
shall be made as soon as reasonably practicable after discovery of the
nonconformity, but not later than thirty (30) days after delivery of the
Products. Such notice shall specify the reasons for rejection. If Buyer does not
so reject the Products within thirty (30) days after delivery, Buyer shall be
deemed to have accepted the Products. After Buyer accepts a Product, or is
deemed to have accepted a Product, except with respect to Latent Defects (as
defined herein below), Buyer shall have no recourse against Supplier except as
set forth in Section 6 hereof. After notice of rejection is received by
Supplier, Buyer shall cooperate with Supplier in determining whether such
rejection is justified. Supplier shall notify Buyer as soon as reasonably
possible, but not later than thirty (30) days after receipt of the notice from
Buyer, whether it accepts Buyer’s basis for rejection. Notwithstanding anything
to the contrary, if a portion or all of any shipment of Product has a latent
defect that renders such Product a Defective Product prior to the expiry date of
such Product and that (a) was not reasonably discoverable within the inspection
period specified in this Section 3.2 and (b) was attributable to Supplier’s
manufacture and/or supply and (iii) did not occur after receipt of such Product
by Buyer as described in Section 3.2 (each such defect, a “Latent Defect”),
Buyer shall promptly, and in no event more than twenty (20) days after the
discovery or notification of

 



--------------------------------------------------------------------------------



 



such Latent Defect, notify Supplier of such Latent Defect. If Supplier accepts
Buyer’s determination that the Product is a Defective Product or that the
Product contains a Latent Defect, then Buyer shall be entitled to the remedies
set forth in Section 6.5 hereof. If Supplier does not accept Buyer’s
determination that the Product is a Defective Product or that the Product
contains a Latent Defect, and Buyer does not accept Supplier’s conclusion, then
Supplier and Buyer shall jointly select an independent Third Party to determine
whether it conforms to the Purchase Order. The parties agree that such Third
Party’s determination shall be final. If the Third Party rules that the Product
conformed to the Purchase Order as of the time the Product was delivered to
Buyer or that the Product does not contain a Latent Defect, as applicable, then
Buyer shall be deemed to have accepted the Product at the agreed upon price and
Buyer shall bear the cost of such independent Third Party determination. If the
Third Party rules that the Product does not conform to the Purchase Order at the
time the Product was delivered to Buyer or that the Product contains a Latent
Defect, then Buyer shall be entitled to the remedies set forth in Section 6.5
hereof and Supplier shall bear the cost of such independent Third Party
determination.
4. RECORDS AND AUDIT RIGHTS, PUBLIC STATEMENTS; RECALLS
     4.1 Records; Audit Rights. Supplier shall maintain, and shall cause its
Affiliates and contract manufacturers and other agents to maintain, all records
necessary to comply with all applicable Laws relating to the manufacture,
filling, packaging, testing, storage and shipment of Products. All such records
shall be maintained for such period as may be required by applicable Laws;
provided, however, that all records relating to the manufacture, stability and
quality control of Products shall be retained until the parties agree to dispose
of such records. Buyer and its authorized representatives shall have the right,
at Buyer’s sole cost and expense, to audit, inspect, and observe the
manufacture, storage, disposal, and transportation of Products once per contract
year, during normal business hours upon thirty (30) days’ prior written notice;
provided that Buyer may conduct additional audits if required to address serious
manufacturing issues or complaints that necessitate reporting to a regulatory
authority or for any for cause audits.
     4.2 Public Statements. Neither party shall use, or authorize others to use,
the name, symbols, or marks of the other in any advertising or publicity
material or make any form of representation or statement with regard to the
services provided hereunder which would constitute an express or implied
endorsement by such other of any commercial product or service without the
other’s prior written approval.
     4.3 Recalls. Buyer, in Buyer’s sole discretion, shall determine whether any
Product must be withdrawn or recalled from the market. To the extent legally
required, Buyer shall notify all regulatory authorities of any such withdrawal
or recall. All costs of withdrawals or recalls (including costs incurred by
Supplier while assisting Buyer) shall be borne by Buyer, except in the case of
recalls or withdrawals caused solely by the negligence or willful malfeasance of
Supplier, its Affiliates or subcontractors or by the material breach by Supplier
of its representations and warranties in this Agreement, in which case Supplier
shall credit Buyer for the cost of the recalled or withdrawn Product and Buyer’s
reasonable costs incurred with such withdrawals or recalls. Buyer shall give
Supplier prompt written notice of any withdrawals or recalls that Buyer believes
was caused or may have been caused by the negligence or willful

 



--------------------------------------------------------------------------------



 



malfeasance of Supplier, its Affiliates or subcontractors or the material breach
by Supplier of its representations and warranties in this Agreement.
5. PRICE AND PAYMENT
     5.1 Price.
          (a) The purchase price for Products supplied hereunder (the “Purchase
Price”) shall be one hundred and ten percent (110%) of COGS calculated in
accordance with this Section 5.1(a) and paid in accordance with Section 5.1(d).
For purposes hereof “COGS” means internal and external costs incurred in
manufacturing, acquiring, product testing activities for quality assurance and
quality control, packaging, transporting, storing and/or cGMP compliance
determined in accordance with United States generally accepted accounting
principles, as consistently applied by Supplier in accordance with Supplier’s
past practice and in the ordinary course of Supplier’s business, in each case to
the extent related and allocable to the Product supplied to Buyer hereunder.
Notwithstanding the foregoing, “COGS” shall (i) include payroll taxes and
customs charges consistent in type and nature with those set forth on
Exhibit 5.1(a), and (ii) exclude any and all (A) costs attributable to general
corporate activities, including, by way of example, executive management,
investor relations, business development, legal affairs and finance, (B) Taxes
other than as described in clause (i) above, and (C) the NDA maintenance fee and
applicable FDA establishment fees. Exhibit 5.1(a) to this Agreement sets forth
further detail on the calculation of COGS. For purposes hereof “cGMP” means
current good manufacturing practices of the FDA and other appropriate agencies,
as set forth in 21 C.F.R. Parts 210 and 211 and all applicable FDA rules,
regulations, guides and guidances, as amended from time to time and in effect
during the term of this Agreement.
          (b) Buyer shall reimburse Supplier the amount actually paid by
Supplier in connection with applicable FDA establishment fees to the extent
related and allocable to the Product supplied to Buyer hereunder; provided,
that, with respect to the period from the Effective Date through September 30,
2010, Buyer’s liability for such establishment fees shall be an amount equal to
$457,200 multiplied by a fraction, the numerator of which is (i) the number of
days during such period, and the denominator of which is (ii) 365. Supplier
shall provide Buyer with a detailed invoice of any amounts due and payable
pursuant to this Section 5.1(b) and Buyer shall pay the amount of such invoice
within thirty (30) days following receipt.
          (c) Supplier shall at all times use Commercially Reasonable Efforts to
keep the cost of acquiring any Product from a contract manufacturer or
Subcontract Manufacturer, if applicable, as low as possible.
          (d) For each Batch of Product supplied hereunder, Buyer shall pay
Supplier the Purchase Price (the “Batch Price”) calculated as set forth in this
Section 5.1(d). For the period from the Effective Date through December 31,
2010, the Batch Price for 8% Product and the Batch Price for 4% Product shall
equal the amount for such Product set forth on Exhibit 5.1(d), subject to
adjustment in accordance with Section 5.1(e) below. For each calendar year
thereafter, Supplier shall notify Buyer of the Batch Price applicable to
purchases of Product during such calendar year no later than December 31st of
the year immediately preceding such calendar year. Such Batch Price shall be
Supplier’s good faith estimate of COGS for such

 



--------------------------------------------------------------------------------



 



calendar year, determined based on Buyer’s Rolling Forecast, Supplier’s
projected costs for such calendar year and foreign currency exchange rates in
effect as of the last Business Day of November immediately preceding Supplier’s
notice, subject to adjustment in accordance with Section 5.1(e); provided,
however, that, except for adjustment in accordance with Section 5.1(e), the
Batch Price in any calendar year shall not be greater than one hundred twenty
percent (120%) of the Batch Price in the prior, just-ended calendar year.
          (e) The Batch Price shall be adjusted on a monthly basis to reflect
foreign currency exchange rates in effect as published in the Wall Street
Journal on the last Business Day of the month immediately preceding the
applicable month.
          (f) On or after each shipment of the Product, Supplier shall provide
Buyer with an invoice setting forth the Batch Price payable for such delivery
pursuant to this Section 5. Each such invoice shall, to the extent applicable,
identify the Purchase Order number, quantities of the Product, aggregate Batch
Price of Product supplied pursuant to such Purchase Order and the total amount
to be remitted to Supplier.
          (g) Buyer will pay amounts due pursuant to this Agreement within
forty-five (45) days of the date of invoice.
          (h) Buyer will make all payments to Supplier, due pursuant to this
Agreement, to Supplier’s accounts in the United States.
     5.2 Intentionally Omitted.
     5.3 Interest. If a party (or any successor thereto pursuant to the terms of
this Agreement) fails to pay in full on or before the date due any payment that
is required to be paid under this Agreement, such party (or any successor
thereto pursuant to the terms of this Agreement) will also pay to the other
Party, on demand, interest on any such amount beginning on such due date at an
annual rate (calculated on the basis of a 360-day year) equal to the “base rate”
as announced by JPMorgan N.A., or any successor thereto, in New York, New York
in effect on such due date, plus three (3) percent to be assessed from the date
payment of the amount in question first became due.
     5.4 Taxes.
          (a) Supplier and Buyer each shall cooperate with the other party, as
reasonably requested by the other party, to minimize or eliminate Taxes to the
extent legally permissible, including by making available to such other party
any existing resale certificates, exemption certificates or other existing
information relevant for such purpose.
          (b) If applicable Tax Law requires Buyer to withhold any Tax from a
payment to Supplier, Buyer shall withhold such Tax and shall pay the amount
withheld to the relevant Tax authority.
          (c) As soon as practicable after any payment of withheld Taxes by
Buyer to a Tax authority, Buyer shall deliver to Supplier the original or a
certified copy of a receipt issued

 



--------------------------------------------------------------------------------



 



by such Tax authority evidencing such payment, a copy of the return reporting
that payment or other evidence of such payment reasonably satisfactory to
Supplier.
6. REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties of Supplier. Supplier represents and
warrants to Buyer that:
          (a) the Products shall be manufactured and packaged in compliance with
the provisions of the Federal Food, Drug, and Cosmetic Act located at 21 U.S.C.
§§ 301 to 397 (2000), as it may be amended from time to time, and regulations
promulgated thereunder (the “Act”), the laws or regulations imposed by other
involved health regulatory authorities within the Territory, and cGMPs;
          (b) as of the time of delivery to Buyer (i) Product (other than
Inventory) with an FDA approved shelf-life greater than or equal to thirty
(30) months shall have minimum dating of not less than twenty-four (24) months
shelf-life prior to expiration, (ii) Product (other than Inventory) with an FDA
approved shelf-life less than thirty (30) months shall have minimum dating of
not less than eighteen (18) months shelf-life prior to expiration and
(iii) Inventory shall have minimum dating of not less than twelve (12) months
shelf-life prior to expiration;
          (c) as of the time any Product is delivered to Buyer and during the
shelf life of such Product, such Product shall conform to the specifications set
forth in the NDA for such Product (the “Specifications”); and
          (d) upon transfer of the risk of loss of a Product, as provided in
Section 3.1, good and valid title to such Product sold hereunder will be
conveyed by Supplier to Buyer free and clear of any Encumbrances created by
Supplier.
     6.2 Representations and Warranties of Buyer. Buyer represents and warrants
to Supplier that Buyer will not make any false claims in any packaging,
labeling, advertising or promotional material regarding the Products.
     6.3 EXCEPT AS OTHERWISE PROVIDED IN THE PURCHASE AND COLLABORATION
AGREEMENT, THE WARRANTIES SET FORTH IN SECTION 6.1 OF THIS AGREEMENT ARE THE
EXCLUSIVE WARRANTIES GIVEN BY SUPPLIER TO BUYER WITH RESPECT TO THE SUPPLY OF
PRODUCTS HEREUNDER, AND ARE GIVEN AND ACCEPTED IN LIEU OF ANY AND ALL OTHER
WARRANTIES, GUARANTEES, CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
     6.4 EXCEPT AS OTHERWISE PROVIDED IN THE PURCHASE AND COLLABORATION
AGREEMENT, THE WARRANTIES SET FORTH IN SECTION 6.2 OF THIS AGREEMENT ARE THE
EXCLUSIVE WARRANTIES GIVEN BY BUYER TO SUPPLIER WITH RESPECT TO THE PURCHASE OF
PRODUCT HEREUNDER,

 



--------------------------------------------------------------------------------



 



AND ARE GIVEN AND ACCEPTED IN LIEU OF ANY AND ALL OTHER WARRANTIES, GUARANTEES,
CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
     6.5 Remedy. Any Product delivered to Buyer by Supplier which is finally
determined to be a Defective Product or contain a Latent Defect in accordance
with Section 3.2, shall be replaced at Supplier’s expense, as Buyer’s sole and
exclusive remedy.
7. INDEMNIFICATION
     Each party agrees that it shall indemnify the other party for and hold such
other party harmless against any Losses incurred by such other party as a result
of a breach of a representation, warranty, covenant, agreement or obligation of
such party contained in this Agreement, in accordance with the terms and
conditions contained in the Purchase and Collaboration Agreement.
8. INSURANCE
     8.1 Coverage. Each party shall maintain during the performance of this
Agreement the following insurance or self-insurance in amounts no less than that
specified for each type:
          (a) Commercial general liability insurance with combined limits of not
less than $1,000,000 per occurrence, $1,000,000 per accident for bodily injury,
including death, and property damage, a general aggregate limit of not less than
$1,000,000 and products/completed operations aggregate of not less than
$1,000,000 which coverage shall insure such party for product liability claims
and its obligations under this Agreement;
          (b) Workers compensation insurance in the amounts required by the law
of the state(s) in which such party’s workers are located and employer’s
liability insurance with limits of not less than $500,000 per occurrence;
          (c) automobile liability insurance covering automobiles and trucks
used by or on behalf of such party either on or away from the other parties’
premises with combined single limit of not less than $1,000,000 per occurrence
and $1,000,000 per accident for bodily injury, including death, and property
damage, which policy shall include coverage for all hired, owned and no-owned
automobiles and trucks; and
          (d) Product Liability Insurance with limits not less than $10,000,000.
     8.2 Evidence. Each party shall provide the other with evidence of its
insurance or self insurance. Each party shall provide to the other thirty
(30) days prior, written notice of any cancellation or material change in its
coverage. Each party agrees to deliver to the other concurrently with the
execution of this Agreement and thereafter annually, a certificate from the
insurance company(ies) evidencing that all the insurance required by this
Agreement is in force, including a broad form vendors’ endorsement naming the
other party as an additional insured.

 



--------------------------------------------------------------------------------



 



9. CONFIDENTIALITY
     The terms of the Confidentiality Agreement shall apply to any information
provided by Supplier to Buyer.
10. TERM AND TERMINATION
     10.1 Term. This Agreement shall come into effect on the Effective Date.
Unless otherwise terminated as provided in Section 10.2 or Section 12.2 hereof,
this Agreement shall remain in force through May 19, 2015 (for the purpose of
this Section 10 the “Initial Term”). This Agreement shall renew automatically in
two (2) year increments after the Initial Term (each, a “Renewal Term” and,
collectively with the Initial Term, the “Term”) unless either party gives
written notice to the other of its intention to not renew at least one hundred
and eighty (180) days prior to expiration of the Initial Term or the then
applicable Renewal Term.
     10.2 Termination.
          (a) Purchase and Collaboration Agreement. Buyer shall have a right to
terminate this Agreement, upon one hundred and eighty (180) days prior written
notice to Supplier, upon the expiration or termination of the Joint Development
Period, as provided in the Purchase and Collaboration Agreement.
          (b) Insolvency. A party may immediately terminate this Agreement
without written notice to the other party, if (i) the other party is the subject
of voluntary or involuntary bankruptcy proceedings instituted on behalf of or
against such it (except for involuntary bankruptcy proceedings which are
dismissed within sixty (60) days); (ii) an administrative receiver, receiver and
manager, interim receiver, custodian, sequestrator or similar officer is
appointed in respect of the other party (collectively, the “Receiver”) and that
party has not caused the underlying action or the Receiver to be dismissed
within sixty (60) days after the Receiver’s appointment; (iii) the Board of
Directors of the other party shall have passed a resolution to wind up that
party, or such a resolution shall have been passed other than a resolution for
the solvent reconstruction or reorganization of that party; (iv) a resolution
shall have been passed by that party or that party’s directors to make an
application for an administration order or to appoint an administrator; or
(e) the other party makes a general assignment, composition or arrangement with
or for the benefit of all or the majority of that party’s creditors, or makes,
suspends or threatens to suspend making payments to all or the majority of that
party’s creditors.
          (c) Default. In the event either party commits a material breach or
defaults in the performance or observance of any of the material provisions of
this Agreement, and such breach or default is not cured within one hundred and
twenty (120) days (or within fifteen (15) days in the case of any payment
default or obligation to pay royalties hereunder) after the receipt of notice
thereof from the other party specifying such breach or default, the party not in
breach or default shall be entitled (without prejudice to any of its other
rights) to terminate this Agreement, without additional penalty, termination fee
or cost, by giving notice to take effect immediately.

 



--------------------------------------------------------------------------------



 



11. EFFECT OF EXPIRATION OR TERMINATION
     11.1 Mutual Obligations. Upon expiration or termination of this Agreement
pursuant to Section 10 with effect as of the effective date of termination:
          (a) the party terminating this Agreement shall be released from all
obligations and duties imposed or assumed hereunder except from those provided
in Sections 4.1, 4.2, 6, 7, 8 and 9 and this Section 11 and Section 21; and
          (b) the other party shall lose the benefit of any rights granted in
this Agreement, except for those accrued prior to the effective date of
termination and those set forth in Sections 4.1, 4.2, 6, 7, 8 and 9 and this
Section 11 and Section 21.
     11.2 Purchase Orders.
          (a) Where this Agreement is terminated by Buyer pursuant to
Section 10.2(a) or by Supplier pursuant to Section 10.2(b) or 10.2(c), Supplier
will be entitled, at its option, to fill or cancel any Purchase Orders that were
submitted by Buyer prior to such termination. If Supplier elects to fill any
such Purchase Orders, Supplier shall use commercially reasonable efforts to fill
any such Purchase Orders. If Supplier elects not to fill any such Purchase
Orders, Buyer shall reimburse Supplier for the costs (including, but not limited
to, raw material costs) incurred in connection with Purchase Orders that
Supplier had started to supply prior to the termination of this Agreement and
that are canceled by Supplier pursuant to this Section 11.2(a).
          (b) Where this Agreement is terminated by Buyer pursuant to
Section 10.2(b) or 10.2(c), Supplier will be entitled, at its option, to fill or
cancel any Purchase Orders that were submitted by Buyer, its Affiliates or
sublicensees prior to such termination; provided that if Supplier elects not to
fill any such Purchase Orders, Supplier shall be liable for the costs
(including, but not limited to, raw material costs) incurred in connection with
Purchase Orders that Supplier had started to manufacture prior to the expiration
or termination of this Agreement and that are canceled by Supplier pursuant to
this Section 11.2(b).
     11.3 Financial Obligations. In the event that this Agreement is terminated
pursuant to Section 10.2 by either party, Buyer shall make all payments accruing
prior to the effective date of termination to Supplier in the manner specified
herein. Supplier may proceed to enforce payment of all outstanding payments.
Each party may proceed to collect any other monies owed to such party and to
exercise any or all of the rights and remedies contained herein or otherwise
available to such party by law or in equity, successively or concurrently at the
option of such party.
     11.4 Transition upon Termination; HSR.
          (a) Upon expiration or termination of this Agreement for any reason
pursuant to Sections 10 or 12.2, Supplier and its Affiliates shall provide to
Buyer, its Affiliates or Third Party designee(s) such cooperation and assistance
as may be reasonably required to facilitate Buyer, its Affiliates or Third Party
designee(s) to bring about a smooth and orderly transition to one or more new
manufacturers and suppliers of Product following such expiration or termination
and continuing for such period of time following such termination as is
reasonably necessary to fully

 



--------------------------------------------------------------------------------



 



effectuate such transition. Buyer shall pay the reasonable internal and external
costs incurred by Supplier in providing such cooperation and assistance.
          (b) Upon the expiration or termination of this Agreement, Buyer and
Supplier will determine whether any transfer of rights under this Agreement to
Buyer is subject to the premerger notification requirements of the HSR Act. If
HSR Act filings are required, Buyer and Supplier will use commercially
reasonable efforts to make such filings and cause the HSR Act waiting period to
expire or terminate.
     11.5 No Release. Termination of this Agreement for any reason whatsoever
shall neither be deemed a release, nor shall it relieve either party from any
obligation under this Agreement which may have accrued prior thereto.
12. FORCE MAJEURE
     12.1 Suspension of Obligations. If by reason of “force majeure”, which
shall mean for the purpose of this Agreement (a) acts of God, war, riots, civil
unrest, acts of the public enemy, fires, earthquakes, severe weather or storms,
or (b) to the extent beyond the reasonable control of the affected party,
strikes, labor disputes, labor shortages, product transportation interruptions
or shortages, accidents, unavailability of raw materials or supplies, or any act
in consequence of compliance with any order of any government or governmental
authority, and, in the case of either (a) or (b), the affected party is delayed
or prevented from complying with its obligations under this Agreement, such
affected party shall promptly give notice to the other party with an estimated
date by which the contingency will be removed.
     12.2 Termination. To the extent that a party is or has been delayed or
prevented by force majeure from complying with its obligations under this
Agreement, the other party may suspend the performance of its obligations until
the contingency is removed. If the party delayed or prevented from complying
with its obligations under this Agreement cannot permanently remove the
contingency, or if the contingency affecting such party results in a delay
extending beyond three (3) months, the other party (upon notice) shall have a
right to terminate this Agreement and Section 11, subject to Section 6.5(b), if
applicable, shall apply, with the party delayed or prevented from complying with
its obligations under this Agreement deemed to be the non-terminating party.
13. NOTICES
     All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (a) when
received if delivered personally, (b) when transmitted if telecopied (which is
confirmed), (c) upon receipt, if sent by registered or certified mail (postage
prepaid, return receipt requested) and (d) the day after it is sent, if sent for
next-day delivery to a domestic address by overnight mail or courier, to the
parties at the following addresses:

 



--------------------------------------------------------------------------------



 



If to Supplier, to:
Columbia Laboratories, Inc.
354 Eisenhower Parkway
Plaza 1, Second Floor
Livingston, New Jersey 07039
Attention: General Counsel
Facsimile: 973.994.3001
with copies (which shall not constitute notice) sent concurrently to:
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022
Attention: Adam H. Golden and Steven G. Canner
Facsimile: 212.836.8689
If to Buyer, to:
Coventry Acquisition, Inc.
311 Bonnie Circle
Corona, CA 92880
Attention: General Counsel
Facsimile: 951.493.5817
with copies (which shall not constitute notice) sent concurrently to:
Latham & Watkins LLP
650 Town Center Drive
20th Floor
Costa Mesa, CA 92626-1925
Attention: R. Scott Shean
Facsimile: 714.755.8290
provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated.
14. ASSIGNMENT
     Neither party may assign its rights and obligations under this Agreement
without the other party’s prior written consent, except that: either party may
(a) assign its rights and obligations under this Agreement or any part hereof to
one or more of its Affiliates without the consent of the other party; and
(b) assign this Agreement in its entirety without the other party’s consent to
an entity that acquires all or substantially all of the business or assets of
the assigning party to which this Agreement relates, whether by merger,
acquisition or otherwise; provided, however, that in the event of Supplier’s
exercise of its right under clause (b), notwithstanding the Product quantity and
minimum order requirements set forth in Section 2.4(d), Buyer, or an Affiliate
of Buyer or a Third Party, may manufacture and supply any and all amounts of
Product that Buyer, or an Affiliate of Buyer or a Third Party, may require,
without further obligation to

 



--------------------------------------------------------------------------------



 



Supplier under the terms of this Agreement; provided, further, that to the
extent an assignment of rights or obligations by Supplier pursuant to this
Section 14 increases the Taxes (including without limitation any withholding
Taxes) of, or the amounts owed under Section 5.1(a) subsection (i) by, Buyer (or
an Affiliate or Partner of Buyer that has been designated by Buyer pursuant to
Section 1 as of the time of such assignment by Supplier), Supplier or the
assignee shall indemnify Buyer (or such Affiliate or Partner of Buyer) for and
hold it harmless against such increase. In the case of any permitted assignment,
the assigning party shall remain responsible for the performance of this
Agreement by the assignee. The assigning party shall provide the other party
with prompt written notice of any such assignment. Any permitted assignee shall
assume all obligations of its assignor under this Agreement, and no permitted
assignment shall relieve the assignor of liability hereunder. Any attempted
assignment in contravention of the foregoing shall be void. Subject to the terms
of this Agreement, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
15. NO WAIVER
     The failure of either party to enforce any condition or part of this
Agreement at any time shall not be construed as a waiver of that condition or
part, nor shall it forfeit any rights to future enforcement thereof.
16. RELATIONSHIP OF THE PARTIES
     Nothing contained in this Agreement shall be deemed to constitute a
partnership, joint venture, or legal entity of any type between Supplier and
Buyer, or to constitute one as the agent of the other. Both parties shall act
solely as independent contractors, and nothing in this Agreement shall be
construed to give either party the power or authority to act for, bind, or
commit the other party.
17. HEADINGS, INTERPRETATION
     The headings of sections of this Agreement are for convenience of reference
only and shall not affect the meaning or interpretation of this Agreement in any
way. Words denoting the singular shall include the plural and vice versa; words
denoting any gender shall include all genders; and words denoting persons shall
include bodies corporate, and vice versa.
18. SEVERABILITY
     If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction or other Regulatory Authority to be
invalid, void, unenforceable or against its regulatory policy such determination
shall not affect the enforceability of any others or of the remainder of this
Agreement.
19. ENTIRE AGREEMENT; AMENDMENT OR MODIFICATION
     This Agreement may not be amended, supplemented or otherwise modified
except by an instrument in writing signed by both parties hereto. This
Agreement, the Purchase and Collaboration Agreement, the Confidentiality
Agreement and the Other Agreements contain the

 



--------------------------------------------------------------------------------



 



entire agreement of the parties hereto with respect to the subject matter
hereof, superseding all negotiations, prior discussions and preliminary
agreements made prior to the date hereof. No provision of this Agreement may be
amended or modified other than by a written document signed by authorized
representatives of both parties.
20. FORMS
     The parties recognize that, during the Term, a Purchase Order,
acknowledgement form or similar routine document (collectively “Forms”) may be
used to implement or administer provisions of this Agreement. Therefore, the
parties agree that the terms of this Agreement will prevail in the event of any
conflict between this Agreement and the printed provision of such Forms, or
typed provisions of Forms that add to, vary, modify or are at conflict with the
provisions of this Agreement with respect to Product sold hereunder during the
Term.
21. GOVERNING LAW
     This Agreement (including any claim or controversy arising out of or
relating to this Agreement) shall be governed by and construed in accordance
with the Laws of the State of Delaware without regard to conflict of law
principles that would result in the application of any Law other than the Laws
of the State of Delaware.
22. ARBITRATION
     22.1 All disputes, differences, controversies and claims of the parties
arising out of or relating to this Agreement (individually, a “Dispute” and,
collectively, “Disputes”), except as otherwise provided under this Agreement,
shall be resolved by final and binding arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules, subject
to the provisions of this Section 22.
     22.2 Following the delivery of a written demand for arbitration by either
party, each of Buyer and Supplier shall choose one (1) arbitrator within ten
(10) Business Days after the date of such written demand and the two chosen
arbitrators shall mutually, within ten (10) Business Days after their selection,
select a third (3rd) arbitrator (each, an “Arbitrator” and together, the
“Arbitrators”), each of whom shall be a retired judge selected from a roster of
arbitrators provided by the AAA. If the third (3rd) Arbitrator is not selected
within fifteen (15) Business Days after delivery of the written demand for
arbitration (or such other time period as the Parties may agree), the parties
shall promptly request that the commercial panel of the AAA select an
independent Arbitrator meeting such criteria.
     22.3 The rules of arbitration shall be the Commercial Rules of the American
Arbitration Association; provided, however, that notwithstanding any provisions
of the Commercial Arbitration Rules to the contrary, unless otherwise mutually
agreed to by Buyer and Supplier, the sole discovery available to each party
shall be its right to conduct up to two (2) non-expert depositions of no more
than three (3) hours of testimony each.
     22.4 The Arbitrators shall render an award by majority decision within
three (3) months after the date of appointment, unless the parties agree to
extend such time. The award shall be final and binding upon the parties.

 



--------------------------------------------------------------------------------



 



     22.5 Any judicial proceeding arising out of or relating to this Agreement
or the relationship of the parties, including without limitation any proceeding
to enforce this Section 22, to review or confirm the award in arbitration, shall
be brought exclusively in the Delaware Chancery Court sitting in the county of
New Castle, Delaware (the “Enforcing Court”). By execution and delivery of this
Agreement, each party accepts the jurisdiction of the Enforcing Court.
     22.6 Each party shall pay its own expenses in connection with the
resolution of Disputes pursuant to this Section 22, including attorneys’ fees,
unless determined otherwise by the Arbitrator.
     22.7 The parties agree that the existence, conduct and content of any
arbitration pursuant to this Section 22 shall be kept confidential and no party
shall disclose to any Person any information about such arbitration, except as
may be required by Law or by any Regulatory Authority (or any exchange on which
such Party’s securities are listed) or for financial reporting purposes in such
party’s financial statements.
     22.8 Notwithstanding the forgoing, none of the provisions of this Agreement
(including the provision of this Section 22) shall restrict the right of any
party to seek injunctive relief or other equitable remedies, to enjoin any
breach or threatened breach of this Agreement or otherwise specifically enforce
any provision of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date and year first above mentioned.

            COLUMBIA LABORATORIES, INC.
      By:   /s/ Frank C. Condella, Jr.         Name:   Frank C. Condella, Jr.   
    Title:   Chief Executive Officer        COVENTRY ACQUISITION, INC.
      By:   /s/ Paul M. Bisaro         Name:   Paul M. Bisaro        Title:  
President and Chief Executive Officer     

 